DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 11/05/2021 has been received and considered. Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/22/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method, independent claim 8 recites storage media, and independent claim 14 recites a system (process, machine, manufacture= 2019 PEG Step 1 =yes) comprising obtaining random integers, a divisor, and a remainder associated with a random modular subset sum problem; manipulating the random integers, the divisor, and the remainder to obtain inputs that are configured for an information processing apparatus to solve random modular subset sum problems according to an Ising Model, the manipulating including: generating an Ising Model connection weight matrix "W" with elements determined based on the random integers; generating an Ising Model bias vector "b" with elements determined based on 
Claims 1-20 are substantially drawn to mathematical concepts. As to the “manipulating the… random integers, the divisor, and the remainder to obtain inputs”, selecting integers, the divisor, the remainder, the integer quotient, and 'using the public key to encrypt a string of characters or the private key to decrypt a string of characters', manipulating and/or selecting integers/numbers and encrypting/decrypting a character string are mathematical relationships and/or calculations. As to the “generating an Ising Model… matrix… vector” limitations, matrices and vectors are mathematical relationships, formulas or equations, and/or calculations. As to the “providing the matrix and the vector to the information processing apparatus… and obtain an output from the information processing apparatus in response to… solving the random modular subset sum problem that represents… integers…” limitations, solving matrices and vectors to obtain integers are mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). As to the “obtaining random integers, a divisor, and a remainder associated with a random modular subset sum problem” limitations, although they could be established via math (see for example dependent claims 9 or 15 or in (2019 PEG Step 2A, Prong Two), including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 1, 8, and 14 are not patent eligible.
The claims recite the additional element(s) of an information processing apparatus. It is routine, well known and conventional in the pertinent art. Joshua Alspector, (Alspector hereinafter), U.S. Patent 4874963, discloses 'Cooper et al. U.S. Pat. No. 3,950,733, issued on Apr. 13, 1976 discloses "an adaptive information processing system including neuron-like circuits called mnemonders which couple various ones (or a multiplicity) of the input terminals with various ones (or a multiplicity) of the output terminals" (see col. 7, lines 21-26). Leon N. Cooper, (Cooper hereinafter), U.S. Patent 3950733, discloses "adaptive information processing systems… also known as learning machines, neuron networks, trainable systems, self-organizing devices, and/or adaptive memory systems or devices" (see col. 1, lines 5-10). Mohammed I. El-Naggar, (El-Naggar hereinafter), U.S. Patent 5061866, discloses "electronic (2019 PEG Step 2B: NO). The claim is not patent eligible.
Claims 2-7, 10-13, and 16-20 are substantially drawn to mathematical relationships, formulas, equations, or calculations – mathematical concepts. 

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is an examiner’s statement of reasons for allowance:
none of the prior art of record references taken either alone or in combination discloses

in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the IDS objections, the amendment corrected all deficiencies, and those objections are withdrawn. 
Regarding the Specification objections, the amendment corrected all deficiencies, and those objections are withdrawn. 
Regarding the rejections under 112, the amendment corrected all deficiencies, and those objections are withdrawn. 

‘… claims are not directed to a mathematical formula but instead are directed toward a specific manner of generating keys for an encryption scheme and to using the keys to encrypt or decrypt a string of characters. Elements of the amended claims recite, for example, "selecting one or more of the plurality of random integers, the divisor, the remainder, the integer quotient, and the set of integers as part of a public key; selecting one or more of the divisor, the remainder, the integer quotient, and the set of integers as part of a private key that is associated with the public key in a public/private key encryption scheme based on the random modular subset sum problem; and using the public key to encrypt a string of characters or the private key to decrypt a string of characters." Thus, the claims are not directed toward a mathematical formula itself; rather, the claims are directed toward generating keys for an encryption scheme and to using the keys to encrypt or decrypt a string of characters…’

Applicant Arguments/Remarks Made in an Amendment (see page 2, 1st to last paragraphs) read:
'AMENDMENTS TO THE SPECIFICATION… 
… add the following paragraph after paragraph 38.
As an example, the Cryptanalysis of Knapsack Cryptography describes that a public key includes weights a = (a1,… an) chosen from some specified distribution… to encrypt a message x є {0,1}n the ciphertext s is computed as follows: Enca(x) = (a, x)… to perform the encryption, a superincreasing sequence bi= b1, ... , bn is selected. A modulus m based on bi, may be chosen that is uniformly random w <– Z*m, and with a uniformly random permutation π on { 1, ... , n}… ai = (w)(bπ(i)) mod m. The public key is ai =(a1, ... , an), and the trapdoor is (m, w, π). The encryption of a message x є {0, 1}n is then

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Given the trapdoor (m, w, π), s may be decrypted as follows: s' = w-1s = ∑ni-1 bπ(i)xi mod m.
Examiner's response: Applicant's argument is not persuasive, because contrary to Applicant's argument, 'a specific manner of generating keys for an encryption scheme and to using the keys to encrypt or decrypt a string of characters', is a mathematical relationship and/or calculation. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
nd paragraph):
‘… claims recite a practical application, in that the claims generate and produce a tangible result that provides a meaningful improvement over existing technology as recognized by the specification…
… the Background states that "random modular subset sum problems and their corresponding solutions may be used in various technical fields such as cryptology and cryptanalysis." See Specification, ¶ [0003]. Paragraphs 38 and 39 of the specification discuss how solutions of the random modular subset sum problems may be used in fields such as cryptology and cryptanalysis… 
… the amended claims are integrated into a practical application because the amended claims recite specific elements that integrate the claims into the practical application of cryptology. For example, the amended claims recite how the random modular subset sum problem and it's solution is used to construct a private key and public key in a public/private key encryption scheme and using either the private key or the public key in public/private key encryption scheme. Specifically, claim 1 recites "selecting one or more of the plurality of random integers, the divisor, the remainder, the integer quotient, and the set of integers as part of a public key; selecting one or more of the divisor, the remainder, the integer quotient, and the set of integers as part of a private key that is associated with the public key in a public/private key encryption scheme based on the random modular subset sum problem; and using the public key to encrypt a string of characters or the private key to decrypt a string of characters."
The steps recited in the amended claims disclose an improvement to technical fields, such as the aforementioned fields of cryptanalysis and cryptography…’

Examiner's response: Applicant's argument is not persuasive, because selecting integers/numbers and encrypting/decrypting a character string are mathematical relationships and/or calculations. Mathematical relationships and/or calculations cannot be "additional elements", because math is an abstract idea. Applicant argues "specific elements", but the guidance calls for "additional elements". About "additional elements", BASCOM reads '… the ‘elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements [beyond those that recite the abstract idea…' (emphasis added). There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Contrary to Applicant's argument, "claims generate and produce a tangible result that provides a meaningful improvement over existing technology… random modular subset sum problems and their corresponding solutions may be used in various technical fields such as cryptology and cryptanalysis", "problems and their corresponding solutions may be used" cannot 'recite a practical application' because such solutions are not actually used, since they just "may be used". Claims do read "obtaining an tangible", as argued. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). The claim is not patent eligible.
Applicant further argues, (see page 14, next to last paragraph to page 15, 2nd paragraph):
‘… amended claims recite claim elements that amount to significantly more than a mathematical formula. For example, claim elements such as "selecting one or more of the plurality of random integers, the divisor, the remainder, the integer quotient, and the set of integers as part of a public key; selecting one or more of the divisor, the remainder, the integer quotient, and the set of integers as part of a private key that is associated with the public key in a public/private key encryption scheme based on the random modular subset sum problem; and using the public key to encrypt a string of characters or the private key to decrypt a string of characters" underscore an inventive concept that amounts to more than mere claiming of a mathematical formula. The claims, when considered as a whole and as evidenced by the above discussed claim elements, describe an inventive concept of modifying parameters of a random modular subset sum problem such that an information processing apparatus may solve the random modular subset sum problem and are thus patent-eligible under step 2B. The described inventive concept represents a distinct improvement to technical fields as described above in relation to step 2A, Prong Two because the claims disclose a faster and/or more efficient method of solving random modular subset sum problems…’

Examiner's response: Applicant's argument is not persuasive, because selecting integers/numbers and encrypting/decrypting a character string are mathematical relationships and/or calculations. Mathematical relationships and/or calculations cannot be "additional elements", because math is an abstract idea. Applicant argues "specific elements", but the guidance calls for "additional elements". About "additional elements", BASCOM reads '… the ‘elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements [beyond those that recite the abstract idea…' (emphasis added). The claims recite the additional element(s) of an information processing apparatus. However, an information processing apparatus is routine, well known and conventional in the pertinent art (see for example the references cited above). There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other (2019 PEG Step 2B: NO). The claim is not patent eligible. The claims are directed to an abstract idea.
Examiner notes that the claimed "information processing apparatus" is merely exemplified in the Specification and in U.S. Publication No. 20180075342. The Specification reads "[0026] An example of an information processing apparatus that includes Ising units is provided in U.S. Publication No. 2018/0075342, filed on August 30, 2017 and incorporated in this disclosure in its entirety". Examiner notes that the MPEP reads "incorporated by reference" or "incorporation by reference" and is mute about "incorporated in this disclosure in its entirety". Appropriate correction or clarification is required. Applicant is invited to clarify the equivalence between "incorporated by reference" or "incorporation by reference" and "incorporated in this disclosure in its entirety", if any. 
Applicant further argues, (see page 15, next to last paragraph):
‘… Paragraph 44 has been amended, as indicated above, to remove the language that is purported to provide evidence that the Applicant intends the term "non-transitory computer-readable storage media" to include non-statutory matter…’

Examiner's response: Applicant's argument is persuasive, because paragraph [0044] has been amended to remove "carry or", overcoming issues of the term "non-transitory computer-readable physical storage media” including non-statutory matter.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		11/9/2021Primary Examiner, Art Unit 2146